        Case 7:15-cv-07985-KMK Document 359 Filed 07/16/20 Page 1 of 1
       Case7:15-cv-07985-KMK E5eefcimem-358^Hie^07y^/2&-f.^ag€~^2~Q^^^




                       IN THE UNITED STATES DISTRICT COURt^
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                          Civi! Action No.: 7:15-cv-7985-KMK-PED
 ELAVON, INC.

        Plaintiff,

                V.
                                                            ORDER DIRECTING NON-PARTY
                                                              BANK OF AMERICA, N.A. TO
 NORTHEAST ADVANCE TECI FNOLOGIES, INC.,                      RESPOND TO PLAINTIFF'S
 SAMUEL BRACH, JOSHUA BRACH, ESTEBAN                         SUBPOENA FOR DOCUMENTS
 CAST1LLO, JOEL FRIEDMAN, RIVKY                                   AND TESTIMONY
 FRIEDMAN,

        Defendants.



       Upon the application of plaintiff Elavon, Inc. ("EIavon") for an Order (the "Application")

directing non-party Bank of America, N,A. ("BANA") to comply with a duly-served Subpoena to

Testify At a Deposition In a Civil Action (the "Subpoena"), and upon review ofthe submissions of

counsel in support thereof, and good cause otherwise appearing, it is hereby

       ORDERED that Elavon's Application is GRANTED; and it is

       FURTHER ORDERED that, within lfct°~,___ days of service of this

Order, BANA shall direct its counsel to confer with EIavon's counsel concerning its response to

the Subpoena and it is

       FURTHER ORDERED that service of this Order shall be made by mailing a copy hereof

to BANA's registered agent and by hand delivery to any BANA branch office.




                                                     PAUT7E. DAVISON
                                                     United States Magistrate Judge




^^ 9ke<\\ S^oV^ CAJ^y/^ l^\

                         (^                               e^s^°^
                                                                          7
